There is but one question raised in appellant's motion for rehearing, viz: that the trial court erred in failing to require the jury to believe that liquor "capable of producing intoxication" was manufactured by appellant. The charge of the court below specifically instructed the jury that before they could find a verdict of guilty they must believe that appellant manufactured whisky. It has been often held by this court that whisky is intoxicating liquor. The objection to the charge of the court is without merit.
The motion for rehearing will be overruled.
Overruled.